                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

UNITED STATES OF AMERICA                     )   DOCKET NO.: 3:19-cr-86-RJC
                                             )
      v.                                     )   INFORMATION PURSUANT TO
                                             )   TITLE 21 U.S.C. ' 851 AND 18 U.S.C. 3559(c)(4)
JOHN HENRY MOORE                             )
                                             )

           NOW COMES the United States of America, by and through R. Andrew Murray, United

 States Attorney for the Western District of North Carolina, pursuant to Title 21, United States

 Code, Section 851 and Title 18, United States Code, Section 3559(c)(4), and files this Notice with

 the Court setting forth the defendant's previous convictions of two or more serious violent felonies,

 as follows:

  Charge                     Conviction Date            Case No.            Jurisdiction

  Bank Robbery               11/27/1989                 C-CR-89-90;         Western District of
                                                        C-CR-89-91;         North Carolina
                                                        C-CR-89-130;        (Federal)
                                                        C-CR-89-131
  Bank Robbery               7/23/1996                  3:95-CR-684         District of South
                                                                            Carolina (Federal)
  Bank Robbery               1/10/2006                  1:04-CR-192-        Northern District of
                                                        RWS                 Georgia (Federal)


 As a result, under 18 U.S.C. § 3559(c)(1), the Defendant is subject to statutory mandatory life

 imprisonment.

 Attached hereto are certified records for the convictions

           Respectfully submitted, this the 30th day of July 2019.




                                                    1




           Case 3:19-cr-00086-RJC-DSC Document 23 Filed 07/30/19 Page 1 of 2
                             R. ANDREW MURRAY
                             UNITED STATES ATTORNEY


                                   //s// David W. Kelly
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   227 West Trade Street, Suite 1650
                                   Charlotte, North Carolina 28202
                                   Telephone: 704-344-6222
                                   Fax: 704-344-6629
                                   E-mail: David.Kelly6@usdoj.gov

                                   //s// Lambert Guinn
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   227 West Trade Street, Suite 1650
                                   Charlotte, North Carolina 28202
                                   Telephone: 704-344-6222
                                   Fax: 704-344-6629
                                   E-mail: Lambert.Guinn@usdoj.gov




                               2




Case 3:19-cr-00086-RJC-DSC Document 23 Filed 07/30/19 Page 2 of 2
